LOTTINGER, Judge.
This wrongful death action arises out of an automobile accident which occurred on a rural road in Washington Parish. From a trial court judgment rejecting the demand of the plaintiff and the recon-ventional demands of the defendant, the plaintiff has perfected this appeal. The defendants neither appealed nor answered the plaintiff’s appeal, therefore the judgment dismissing their reconventional demands is final.
On April 10,1978, the plaintiff’s husband, Marshall Sylvest, made a left turn from an unfavored street onto State Highway 16. One of the defendants, Linda G. Jenkins, the driver of the other car, was headed in an easterly direction on Highway 16. Ms. Jenkins testified that the vehicle driven by the plaintiff’s husband was in her lane of traffic immediately prior to collision. Being unable to take to the shoulder on her side of the highway, Ms. Jenkins swerved her vehicle to the left and struck the vehicle driven by the plaintiff’s husband.
The trial court found as a fact in oral reasons for judgment that the plaintiff’s husband failed to exercise the requisite degree of caution in pulling out from an unfavored street onto the favored highway. The trial judge personally inspected the scene of the accident and found that the plaintiff’s husband should have exercised a greater degree of care in pulling out of what the trial judge termed a “blind intersection.”
The record in this case reveals ample support for the trial judge’s conclusion as to the cause of this accident. There certainly was no manifest error in that conclusion, and we therefore affirm. Canter v. Koehring Co., 283 So.2d 716 (La.1973).
Therefore, for the above and foregoing reasons, the decision of the trial court is affirmed. The plaintiff will bear the costs of this appeal.
AFFIRMED.